Lols

Loi N° 85-13 du 8 mars 1985, portant approbation de
VAvenant signé à Tunis, le 16 avril 1984, et con-
cernant la Convention et ses annexes relatives au
permis du « Cap-Bon-Golfe de Hammamet » con-
clues à Tunis, le 28 juillet 1971, entre Etat Tuni-
sien d’une part et les Sociétés « Buttes Ressources
Ltd » et « Italiana Resine Spa » d’autre part (1).

Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne,

La Chambre des Députés ayant adopté,
Promulguons la loi dont la teneur suit :

Article Unique, — Est approuvé l'Avenant signé à
Tunis, le 16 avrit 1984, annexé à la présente loi et
concernant la Convention et ses annexes relatives au
Permis du « Cap-Bon-Golfe de Hammamet » con-
clues à Tunis, le 28 juillet 1971, entre l'Etat Tunisien
d'une part et les Sociétés < Buttes Ressources Ltd >
et « Italiana Resine Spa » d'autre part.

La présente loi sera publiée au Journal Officiel de
Le République Tunisienne et exécutée comme loi de

Etat,
Fait au Palais de Carthage, le 8 mars 1985

le Président de la République Tunisienne
Habib BOURGUIBA

&) Travaux préparatoires:

Discussion et adoption par la Chambre des Députés dans
sa séance du 5 mars 1965,

Loi N° 85-14 du 8 mars 1985, portant approbation de
l’Avenant signé le 16 avril 1984, et concernant la
convention et ses annexes relatives au permis de
« Douz » conclues à Tunis, fé avril 1980, ent
PEtat Tunisien d’une part, l'Entreprise Tunisienne
d'Activités Pétrolières et Amoco Tunisia Oil Com-
pany d’autre part (1) .

Au nom du Peuple,
Nous, Habib Bourguiba, Président de la République

Tunisienne,

La Chambre des Députés ayant adopté,

Promuiguons la loi dont la teneur suit :

Article Unique, — Est approuvé l’Avenant signé le
16 avril 1984, annexé à la présente loi et concernant
la Convention et ses annexes relatives au Permis de
« Douz » conclues à Tunis, le ler avril 1980, entre
J'Etat Tunisien d'une part, l'Entreprise Tunisienne
d'Activités Pétrolières et Amoco Tunisia Où Company
d'autre part.

La présente loi sera publiée au Journal Officiel de
la République Tunisienne et exécutée comme loi de

VEtat,
Fait au Palais de Carthage, le 8 mars 1985
le Président de la République Tunisieans
Habib BOURGUIBA

(1) Travaux préparatoires:

Discussion et adoption par la Chambre des Députés dans
sa séance du 5 mars 1985,

Loi N° 85-15 du 8 mars 1985, portant approbation de
PAvenant signé le 27 juin 1984, et concernant la
Convention et ses annexes relatives au Permis Ma-
rin Centre Oriental, conclues à Tunis, k 17 mai
1972, entre l'Etat Tunisien d’une part et Total,
Agip et Amoco d’autre part (1).

Au nom du Peuple,

Nous, Habib Bourguiba, Président de la République
Tunisienne,

La-Chambre des Députés ayant adopté,
‘Promulguons la doi dont la teneur suit :

Article Unique. — Est approuvé l'Avenant signé le
27 juin 1984, annexé à la présente loi et concernant
la Convention et ses annexes relatives au Permis
Marin Centre Oriental, conclues à Tunis, le 17 mai
1972, entre l'Etat Tunisien d'une part et les Sociétés
Total Agip et Amoco d'autre part.

La présente loi sera publiée au Journal Officiel de
la République Tunisienne et exécutée comme loi de
l'Etat,

Fait au Palais de Carthage, le 8 mars 1085

lo Président de la République Tunisienne
Habib BOURGUIBA

1 Travaux préparatoires;
Discussion et adoption par la Chambre des Députés dans
sa séance du 5 mars 1985.

Loi N° 85-16 du 8 mars 1985, fixant le régime de
retraite des Députés (1).

Au nom du Peuple;

Nous, Habib Bourguiba, Président de äa République
Tunisienne;

La (Chambre des Députés ayant adopté;

Promulguons da loi dont fa teneur suit :

Article Premier. — Sont rendues applicables aux Députés
les dispositions de la législation relative au régime des
pensions civiles et militaires de retraite et des survivants
dans de secteur public, sous réserve des conditions partiou-
lières prévues par la présente boi.

Art. 2. — ILe droit à (a pension de retraite prévue par da
présente loi est acquis après accomplissement d’une Jégisla-
ture complète.

Toutefois, si pour une raison quelconque, la législature
m'est pas éntièrement accomplie, le droit à la pension de
retraite prévue par la présente (loi n'est acquis qu'après
accomplissement de deux années au moins en qualité de
député et payement des contributions prévues à l’artidie
5 de la présente doi sur la période sestante de la législature
à l'exception des veuves et orphelins qui sont exonérés du
payement de la contribution. .

Toutefois, a titre exceptionnel, toute ia période de fa
cinquième législature (1979-1984) est prise en considération

{1} Travaux préparatolrest
Discussion st adoption par la Chambre des Députés dans
sa séance du 5 mars 1985.

———

N° 21

Journal Officiel de Ja République Tunisienne — Vendredi 15 Mars 1985

Page 375

